Case 5:20-cr-00061-H-BQ Document5 Filed 06/02/20 Pageiof3 PagelD 11

CLERK US bistairy COR i
IN THE UNITED STATES DISTRICT COURT NORTHER EB"

FOR THE NORTHERN DISTRICT OF TEXAS.

LUBBOCK DIVISION i020 JUN-2 PH OT 08
2
UNITED STATES OF AMERICA nePUTY cum Be
v. No. 5:20-MJ-056-BQ

EMMANUEL QUINONES
MOTION FOR PRETRIAL DETENTION
The United States asks for the pretrial detention of Defendant under Title 18,
United States Code, Sections 3142(¢) and 3142(f).

1, Eligibility of Case, This case is eligible for a detention order under
18 U.S.C. § 3142(f) because it is a case that involves:

X_Acrime of violence as defined in 18 U.S.C. § 3156(a}(4), violation
of section 1591, or federal crime of terrorism for which the
maximum sentence is 10 years or more, (18 U.S.C. § 3142(H)(1)(A)).
An offense for which the maximum sentence is life imprisonment or
death. (18 U.S.C. § 3142(f)C1)(B)).

A Controlled Substances Act offense for which the maximum
sentence is 10 years or more. (18 U.S.C. § 3142¢1)(C)).

A felony that was committed after the defendant had been convicted
of two or more prior federal offenses described in 18 U.S.C.

§ 3142(f)(1)(A)-(C), or comparable state or local offenses. (18
ULS.C. § 3142()C1(D)).

A felony that involves a minor victim or failure to register as a sex
offender. (18 U.S.C § 3142(H(1)(B)).

X__A felony that involves the possession or use of a firearm, destructive
device, or any other dangerous weapon. (18 U.S.C § 3142(H(1)(E)).
A serious risk defendant will flee. (18 U.S.C. § 3142(N@Q\(A)).

A serious risk defendant will obstruct or attempt to obstruct justice,
or threaten, injure, or intimidate, or attempt to threaten, injure, or
intimidate a prospective witness or juror. (18 U.S.C. § 3142

(£)(2)(B)).

Motion for Pretrial Detention — Page |
Case 5:20-cr-00061-H-BQ Document5 Filed 06/02/20 Page 2of3 PagelD 12

2. Reason for Detention, The Court should detain defendant, under 18 U.S.C.
§ 3142(e), because no condition or combination of conditions will
reasonably assure:

X__ Defendant’s appearance as required.
xX Safety of any other person and the community.

3, Rebuttable Presumption. The United States will not invoke the rebuttable
presumption against defendant under 18 U.S.C. § 3142(e). The
presumption applies because there is:

A Controlled Substances Act offense for which the maximum
sentence is 10 years or more. (18 U.S.C. § 3142(e)(3)(A)).

An offense under Title 18, United States Code, Sections 924(c),
956(a), or 2332b. (18 U.S.C. § 3142(e)(3)(B)).

A federal crime of terrorism for which the maximum sentence is 10
years or more, (18 U.S.C. § 3142(e)(3)(C)).

An offense in Chapter 77 of Title 18 (human trafficking) for which
the maximum sentence is 20 years or more. (18 U.S.C.

§ 3142(e)(3)(D))

Previous conviction for “eligible” offense committed while on
pretrial bond. (18 U.S.C. § 3142(e)(2)).

a qualifying offense involving a minor victim. (18 U.S.C.

§ 3142(€)(3)(E)).

4, Time for Detention Hearing. The United States requests the Court conduct
the detention hearing:

At first appearance.

X__ After continuance of three days.
Moot at this time as defendant is in federal custody. Hearing
requested if detention becomes a viable issue.

Motion for Pretrial Detention ~ Page 2
Case 5:20-cr-00061-H-BQ Document 5 Filed 06/02/20 Page 3of3 PagelD 13

5. Eligibility for 10-Day Temporary Detention: The court may temporarily
detain the defendant to permit revocation of conditional release,
deportation, or exclusion because:

A. i) The defendant is, and was at the time the offense was committed:

on release pending trial for a felony under federal, state, or local
law (18 U.S.C. § 3142(d)C1 (A)());

on release pending imposition or execution of sentence, appeal of
sentence or conviction, or completion of sentence, for any offense
under federal, state, or local law (18 U.S.C. § 3142(d)C1 )(A)GD);
on probation or parole for any offense under federal, state, or local
law (18 U.S.C. § 3142(d)(1 (AGI); or

ii) The defendant is not a citizen of the United States or lawfully
admitted for permanent residence as defined at 8 U.S.C.
§ 1101(a)(20) (18 U.S.C. § 3142(d)(1)\(B));

B. And the defendant:

may flee; or
pose a danger to any other person or the community.

Respectfully submitted,

ERIN NEALY COX
UNITED STATES ATTORNEY

|

cel)
Wig

JEFFREY &. HAAG =<
Assistant United States Attorney
West Texas Branch Chief

Texas State Bar No. 24027064

1205 Texas Avenue, Suite 700
Lubbock, Texas 79401

Telephone: 806.472.7559
Facsimile: 806.472.7394
E-mail: jeffrey. haag@usdoj.gov

|
i

Motion for Pretrial Detention ~ Page 3
